Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (U.S. Pub No. 2013/0223250 A1) in view of Utsunomiya et al. (U.S. Pub No. 2008/0192644 Al) in further view of Batra (U.S. Pub No. 2017/0041738 Al)


15. Matsuo teaches a first terminal apparatus that performs communication with a second terminal apparatus [par 0027, In this case, a given wireless communication apparatus transmits a connection request signal to a partner wireless communication apparatus, and the partner wireless communication apparatus performs detection and reception processing based on a high sensitivity point carrier sense threshold, and transmits a connection response signal, thereby starting communication between the two wireless communication apparatuses], the first terminal apparatus comprising: reception circuitry configured to receive a first frame including a physical (PHY) layer [par 0057, The modulation unit 31 performs, for the frame received from the transmitting unit 41, processing associated with a physical layer such as encoding processing, modulation processing, and addition of a physical header, and then outputs the frame to the wireless unit 20], and in a case of receiving the first frame, selectively perform either a first carrier sense carried out based on a predetermined carrier sense level value or a second carrier sense carried out based on a carrier sense level value higher than the predetermined carrier sense level value [par 0042, 0044, 0086, 0107, In the first embodiment, it is possible to determine whether the reception error has occurred because of interference, by performing a two-level carrier sense upon receiving a frame. The two -level carrier sense includes a first carrier sense using a first carrier sense threshold, and a second carrier sense using a second carrier sense threshold. If the first and second carrier senses are performed using the first carrier sense threshold and the second carrier sense threshold for which a sensitivity point is lower than that for the first carrier sense threshold, respectively, and the second carrier sense indicates a busy state, it is possible to make interference determination using a corresponding busy determination time]; control circuitry configured to interpret the first frame; and transmission circuitry configured to transmit a second frame [par 0113, 0131, The system generally operates assuming that a response frame should be transmitted after a given fixed short period of time such as an SIFS elapses. Assuming that this time is a response frame expected time (Te in FIG. 7), the determination times based on the first and second carrier thresholds desirably coincide with the response frame expected time],
 	Matsuo fail to show wherein: the first frame includes a physical (PHY) layer, the PHY layer including information indicating whether to prohibit the reception circuitry from performing the second carrier sense,
 	In an analogous art Utsunomiya show wherein: the first frame includes a physical (PHY) layer [par 0096,  the physical layer 1100 includes a first physical protocol processing unit 502 that performs physical layer protocol processing so as to make communication through a first channel with a first communication channel width; and a protocol processing unit 503 that performs physical layer protocol processing so as to make communication through a second channel with a second communication channel of which the width is wider than that of the first communication channel], the PHY layer including information indicating whether to prohibit the reception circuitry from performing the second carrier sense [par 0064, 0102, 0103, notification frames which notifies the recommended channel width by using the recommended channel width notification frame, the second embodiment will describe an example of notifying the recommended channel width by using a `recommended transmission channel width field. When receiving the transmission instruction of the recommended channel width notification frame recommending the 20 MHz channel width from the instruction unit 1103, the generation unit 1104 generates the recommended channel width notification frame with the `use only 20 MHz. The device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo and Utsunmiya because from a viewpoint of a device cost and actual circumstances the communication apparatus may conduct only energy measurement of a reception signal without detecting the physical header from the reception signal.
 	Matsuo and Utsunmiya fail to show information associated with a transmit power set by the transmission circuitry is included in the PHY header in a case where the reception circuitry performs the second carrier sense, and the information associated with the transmit power is information indicating a maximum transmit power that can be set to the second frame for transmission by the transmission circuitry in a case where the reception circuitry performs the second carrier sense.
 	In an analogous art Barta show information associated with a transmit power set by the transmission circuitry is included in the PHY layer in a case where the reception circuitry performs the second carrier sense [par 0041, 0056, 0091, Rather, the disclosed PHY layer options enable a low rate (e.g., less than 1 Mbps), very low-power (e.g., less than 3 mA), very short-range (e.g., less than 3 meters) wireless technology that operates in a limited multipath environment for use in any application. FIG. 6 shows a PHY header format 600 in accordance with embodiments of the disclosure. In general, the PHY header format 600 contains information about the data rate of the MAC frame body, the length of the MAC frame body (which does not include the MAC header or the FCS) and information about the next packet (e.g., whether it is being sent in a burst mode, where multiple packets are transmitted consecutively using a minimum inter-frame spacing). More specifically, the PHY header format 600 of FIG. 6 comprises 15 bits, numbered from 0 to Mas illustrated, LBS to MSB. Bits 0-2 correspond to a RA TE field, which conveys information about the type of modulation, the symbol rate, frequency deviation or pulse shape, the coding rate, and the spreading factor used to transmit the PSDU. The PHY is able to perform CCA according to at least one of the following three methods: CCA mode 1, CCA mode 2, and CCA mode 3. CCA mode 1 corresponds to an "energy above threshold" mode, in which CCA reports a busy medium upon detecting any energy above the ED threshold. CCA mode 2 corresponds to a "carrier sense only" mode, in which CCA reports a busy medium only upon the detection of a signal compliant with this standard with the same modulation and characteristics of the PHY that is currently in use by the device], and the information associated with the transmit power is information indicating a maximum transmit power that can be set to the second frame for transmission by the transmission circuitry in a case where the reception circuitry performs the second carrier sense [par 0085, 0090, As shown in diagram 2900, the transmit power-on ramp for 10% to 90% of maximum power is not more than 5 symbols. Similarly, FIG. 30 shows a transmit power down ramp diagram 3000 in accordance with embodiments of the disclosure. As shown in the diagram 3000, the transmit power-down ramp for 90%, to 10%, maximum power is not more than 5 symbols. As needed, the transmit power ramps, the receiver energy detection (ED) measurement is an estimate of the received signal power within the bandwidth of the channel. It is intended for use by a network/MAC layer as part of a channel selection algorithm. No attempt is made to identify or decode signals on the channel. Further the minimum ED value (zero) indicates received power less than either 10 dB above the specified receiver sensitivity (see table 3200 of FIG. 32), ora value prescribed local regulatory requirements (e.g., whichever is lower). In at least some embodiments, the range of received power spanned by the ED values is at least 40 dB. Within this range, the mapping from the received power in decibels to ED value is linear with an accuracy of .+-.6 dB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo, Utsunmiya, and Batra because the PHY is responsible for the following tasks: 1) activation and deactivation of the radio transceiver; 2) clear channel assessment (CCA) and listen before talk (LBT) within the current channel; and 3) data transmission and reception.



24. Matsuo describes a communication method of a first terminal apparatus that performs communication with a second terminal apparatus[par 0027, In this case, a given wireless communication apparatus transmits a connection request signal to a partner wireless communication apparatus, and the partner wireless communication apparatus performs detection and reception processing based on a high sensitivity point carrier sense threshold, and transmits a connection response signal, thereby starting communication between the two wireless communication apparatuses], the communication method comprising: receiving a first frame including a physical (PHY) layer[par 0057, The modulation unit 31 performs, for the frame received from the transmitting unit 41, processing associated with a physical layer such as encoding processing, modulation processing, and addition of a physical header, and then outputs the frame to the wireless unit 20], interpreting the first frame; and transmitting a second frame[par 0113, 0131, The system generally operates assuming that a response frame should be transmitted after a given fixed short period of time such as an SIFS elapses. Assuming that this time is a response frame expected time (Te in FIG. 7), the determination times based on the first and second carrier thresholds desirably coincide with the response frame expected time],
 	Matsuo fail to show selectively performing either a first carrier sense carried out based on a predetermined carrier sense level value or a second carrier sense carried out based on a carrier sense level value higher than the predetermined carrier sense level value; 
 	In an analogous art Batra shows show selectively performing either a first carrier sense carried out based on a predetermined carrier sense level value or a second carrier sense carried out based on a carrier sense level value higher than the predetermined carrier sense level value [par 0091, CCA mode 1 corresponds to an "energy above threshold" mode, in which CCA reports a busy medium upon detecting any energy above the ED threshold. CCA mode 2 corresponds to a "carrier sense only" mode, in which CCA reports a busy medium only upon the detection of a signal compliant with this standard with the same modulation and characteristics of the PHY that is currently in use by the device. This signal may be above or below the ED threshold. The CCA detection time is equal to pCCATime. The CCA mode 3 corresponds to a "carrier sense with energy above threshold" mode, in which CCA reports a busy medium using a logical combination of: 1) detection of a signal with the modulation and characteristics of this standard; and 2) energy above the ED threshold, where the logical operator may be "AND" or "OR"].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo and Batra because the PHY is responsible for the following tasks: 1) activation and deactivation of the radio transceiver; 2) clear channel assessment (CCA) and listen before talk (LBT) within the current channel; and 3) data transmission and reception.
 	Matsuo and Batra fail to show wherein: the PHY layer including information indicating whether to prohibit performing the second carrier sense.
 	In an analogous art Utsunmiya show wherein: the PHY layer including information indicating whether to prohibit performing the second carrier sense [par 0064, 0102, 0103, notification frames which notifies the recommended channel width by using the recommended channel width notification frame, the second embodiment will describe an example of notifying the recommended channel width by using a `recommended transmission channel width field. When receiving the transmission instruction of the recommended channel width notification frame recommending the 20 MHz channel width from the instruction unit 1103, the generation unit 1104 generates the recommended channel width notification frame with the `use only 20 MHz. The device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel].
.




Response to Arguments

Accordingly, the device of Utsunomiya has no bearing on the feature of “information indicating whether to prohibit the reception circuitry from performing the second carrier sense.” as recited by amended independent claim 1. Nor does Utsunomiya teach, disclose, or suggest the feature of “the PHY layer including information indicating whether to prohibit the reception circuitry from performing the second carrier sense, information associated with a transmit power set by the transmission circuitry is included in the PHY layer in a case where the reception circuitry performs the second carrier sense” as recited by amended independent claim 1.
Applicant respectfully submits that the above-cited features as recited in amended independent claim 15 are also not disclosed by any other cited reference, such as Batra.


The examiner respectfully disagrees par 0064, 0102, shows the use of notification frames which notifies the recommended channel width by using the recommended channel width notification frame, the second embodiment will describe an example of notifying the recommended channel width by using a `recommended transmission channel width field` (hereinafter referred to as a `recommended channel width notification field` of a management frame.
 	When receiving the transmission instruction of the recommended channel width notification frame recommending the 20 MHz channel width from the instruction unit 1103, the generation unit 1104 generates the recommended channel width notification frame with the `use only 20 MHz` Therefore the examiner believes Utsunomiya shows information indicating whether to prohibit the reception circuitry from performing the second carrier sense because when the notification frame notifies the use of 20MHZ channel the device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel as shown in paragraph 0103.
 	In paragraph 0096 it shows “The physical layer 1100 includes a first physical protocol processing unit 502 that performs physical layer protocol processing so as to make communication through a first channel with a first communication channel width; and a protocol processing unit 503 that performs physical layer protocol processing so 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        				/SYED ALI/                                           Primary Examiner, Art Unit 2468